Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not teach the combination of limitations as claimed, with the switch which is configured to control the opening and closing signal of a blade drive (independent of a drive output from a camera module) is arranged on a substrate which overlaps with the blade actuator in a direction which is parallel to an optical axis of the camera module.
In general the prior art surrounding control of actuators and drive systems does teach placing controls onto an actuator body, such teachings are generally not applicable to camera modules and blade open/close actuators associated therewith and instead are directed towards larger motor installations such as those used in appliances (see for example Chen, US Patent 6,589,018 B2, which discusses placement of controls in a circular fan).  Prior art surrounding camera modules tends to favor thinness of the assembly and as a result avoids overlapping components along the optical axis, when possible, see for example Kang et al (US Patent 10,133,152 B2) column 13 lines 17-33 discussing thickness as a constraint in particular camera module designs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852